                   Case 21-10457   Doc 12-2   Filed 03/01/21   Page 1 of 4




                                    EXHIBIT B
                                   Proposed Order




DOCS_LA:336178.2
                      Case 21-10457           Doc 12-2       Filed 03/01/21         Page 2 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                            Chapter 11
MOBITV, INC., et al.,1                                            Case No. 21-10457 (___)
                                      Debtors.                    Jointly Administered

                        FIRST OMNIBUS ORDER AUTHORIZING
                 DEBTORS TO REJECT CERTAIN EXECUTORY CONTRACTS
                   EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

                    Upon consideration of the first omnibus motion (the “Motion”)2 of the above-

captioned debtors and debtors in possession (the “Debtors”) for the entry of an order, pursuant to

section 365 of Title 11 of the United States Code (the “Bankruptcy Code”), authorizing the

Debtors to reject those executory contracts (the “Rejected Contracts”) set forth on Exhibit 1

annexed hereto; and it appearing that this Court has jurisdiction over this matter pursuant to 28

U.S.C. §§ 157 and 1334; and it appearing that this proceeding is a core proceeding pursuant to 28

U.S.C. §§ 1408 and 1409; and adequate notice of the Motion having been given; and it appearing

that no other notice need be given; and after due deliberation and sufficient cause appearing

therefor,

                    IT IS HEREBY ORDERED THAT:

                    1.       The Motion is GRANTED.




1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
    as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900
    Powell Street, 9th Floor, Emeryville, CA 94608.

2
    A capitalized term used but not defined herein shall have the meaning ascribed to it in the Motion.


DOCS_LA:336178.2
                    Case 21-10457     Doc 12-2     Filed 03/01/21      Page 3 of 4



                   2.   The Rejected Contracts listed on Exhibit 1 annexed hereto are deemed

rejected, pursuant to section 365 of the Bankruptcy Code, effective as of the Petition Date.

                   3.   Within three (3) calendar days after the entry of this Order, the Debtors

will serve this Order on the Counterparties to each Rejected Contract.

                   4.   The Debtors reserve all rights to contest any such claim and to contest the

characterization of each Rejected Contract, as executory or not.

                   5.   The Debtors do not waive any claims that the Debtors may have against

the Counterparty to any Rejected Contract, whether or not such claims are related to such

Rejected Contract.

                   6.   Notwithstanding the possible applicability of Rules 6004(g), 7062, or

9014 of the Federal Rules of Bankruptcy Procedure, or otherwise, the terms and conditions of

this Order shall be immediately effective and enforceable upon its entry.

                   7.   The Debtors are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order in accordance with the Motion.

                   8.   This Court shall retain jurisdiction with respect to all matters arising from

or relating to the interpretation, implementation, or enforcement of this Order.




                                              2
DOCS_LA:336178.2
                        Case 21-10457   Doc 12-2      Filed 03/01/21        Page 4 of 4




                                         Exhibit 1 to Order
                                          Rejected Contracts

                                     Debtor                         Description                        Rejection
          Counterparty
                                     Party                          of Contract                          Date
DATABANK HOLDINGS, LTD            MobiTV, Inc.   Master Services Agreement dated December 3, 2020      03/01/2021
400 SOUTH AKARD, SUITE 100                       and any applicable Service Order, Product Terms, or
DALLAS, TEXAS 75202                              other addenda and amendments thereto.
RACKSPACE US, INC.                MobiTV, Inc.   Master Services Agreement dated September 30,         03/01/2021
ATTENTION: GENERAL COUNSEL                       2020 and any applicable Service Order, Product
ONE FANATICAL PLACE,                             Terms, or other addenda and amendments thereto.
CITY OF WINDCREST
SAN ANTONIO, TX 78218
MAIL STOP: US109-2301




     DOCS_LA:336178.2
